Citation Nr: 0519812	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Basic eligibility for entitlement to nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In June 2002, the veteran requested an informal conference 
with a Decision Review Officer.  The veteran was subsequently 
informed that he was scheduled to attend a hearing with a 
Decision Review Officer in November 2002.  A few days prior 
to the hearing, the veteran requested in writing that the 
hearing time be changed to a later time.  However, records 
shows that the veteran failed to appear for a hearing on the 
scheduled date.


FINDING OF FACT

The veteran did not serve on active duty for 90 days or more; 
nor was he discharged or released from service during a 
period of war for a service- connected disability.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.3, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002). This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances. VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a). The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The present case involves a question of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
appellant had qualifying service to receive pension benefits.  
To the extent in which the law is dispositive in this case, 
the VCAA is not applicable.  See Smith v. Gober, 14 Vet. App. 
227, 231-2 (2000), Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994).

Regardless, the appellant was provided with appropriate VCAA 
notice in the October 2002 statement of the case.  Because 
the VCAA notice in this case was not provided to the 
appellant prior to the March 2002 RO decision from which he 
appeals, it can be argued that the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The record shows that the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
basic entitlement to VA benefits.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the March 2002 decision letter effectively 
furnished notice to the appellant of the types of evidence 
necessary to substantiate his claim as well as the evidence 
VA relied upon in making its determination.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The veteran seeks nonservice-connected VA pension benefits.  
Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service- connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2004).

The Vietnam era is considered a period of war under the law.  
38 U.S.C.A. § 101(11).  The Vietnam era is defined as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, for veterans who served in the Republic of Vietnam 
during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. 
§ 3.2(f).  In all other cases, the wartime period for the 
Vietnam era is defined as beginning on August 5, 1964, and 
ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 
3.2(f).  

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service. See 38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the veteran has served less than 90 days of 
active service.  Specifically, the veteran's DD Form 214N 
shows that he served on active duty from March 29, 1974 to 
June 18, 1974.  

The veteran contends that his period of active duty service 
should begin with his assigned date of rank which is recorded 
on his DD Form 214N as March 15, 1974.  However, this form 
clearly indicates that March 29, 1974, is the "date [the 
veteran] entered active duty this period."  Simply put, the 
date of rank is not the same date as the date the veteran 
entered active duty status.    

In sum, the Board recognizes that the appellant is a veteran, 
and that his period of active service was during a period of 
war, which is the Vietnam Era. 38 U.S.C.A. § 101(29); 38 
C.F.R. § 3.2(f).  However, he failed to complete 90 days of 
active service.  Furthermore, the record does not reflect 
that he was discharged or released from service for a 
service-connected disability.  The Board thus finds that the 
appellant's service therefore does not meet the threshold 
requirements for eligibility for VA pension benefits and his 
claim must be denied as a matter of law.  See Sabonis, supra.

In making this determination, the Board notes that it is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements therefore.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


